Citation Nr: 0911061	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-31 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than August 26, 
1998, for the award of service connection for bipolar 
disorder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for bipolar disorder.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1984 to 
November 1986.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision that granted 
service connection for bipolar disorder evaluated as 10 
percent disabling effective August 26, 1998.  The Veteran 
timely appealed for a higher initial disability rating and 
for an earlier effective date.

In May 2008, the Veteran testified during a hearing before 
the undersigned at the RO.  A copy of the transcript of that 
hearing is of record and has been reviewed.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of an initial disability rating in excess of 10 
percent for bipolar disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran separated from active service in November 
1986.

2.  On August 26, 1998, VA received the Veteran's original 
claim for service connection for a personality disorder.

3.  Private treatment records received in December 1998 
include a September 1996 diagnosis of bipolar disorder. 

4.  There was no pending claim prior to August 26, 1998, 
pursuant to which service connection for bipolar disorder 
could have been awarded.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 26, 
1998, for the award of service connection for bipolar 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
specifically stated that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

VCAA notice is not required in every case, however.  The 
Court has held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or effective date for the grant of service connection.  See 
Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court 
held that, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled").  Rather, under those circumstances, the 
provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103 are for application.  Id.  

Here, the Veteran's earlier effective date claim essentially 
falls within this fact pattern.  After receiving notification 
of the May 2006 grant of service connection for a bipolar 
disorder, the Veteran perfected a timely appeal of the 
effective date (August 26, 1998) assigned for this award.  
Clearly, no section 5103(a) notice is required for the 
Veteran's earlier effective date claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the Veteran has been 
provided with various communications [including the 
notification of the May 2006 rating action and the August 
2007 statement of the case] that contain notice of VA's 
rating communication, his appellate rights, a summary of 
relevant evidence, citations to applicable law (diagnostic 
code), and a discussion of the reasons for the decision made 
by the agency of original jurisdiction.  In short, the 
procedural requirements of the law have been satisfied.  No 
further due process development of the earlier effective date 
claim adjudicated in this decision is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  Service treatment 
records, as well as post-service outpatient treatment 
reports, have been obtained and associated with the claims 
folder.  In addition, the Veteran has testified at a personal 
hearing conducted before the undersigned Acting VLJ.  

There is no suggestion in the current record that additional 
evidence, relevant to the issue adjudicated in this decision, 
exists and can be procured.  In particular, the Veteran has 
pointed to no other pertinent evidence which has not been 
obtained.  Consequently, the Board concludes that no further 
evidentiary development of this claim is required.  The Board 
will, therefore, proceed to consider the issue on appeal, 
based on the evidence of record.  See 38 U.S.C.A. §§ 5102 & 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2008); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The Veteran contends, in essence, that he is entitled to an 
effective date earlier than August 26, 1998, for the award of 
service connection for bipolar disorder.

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 
3.400(b).  The effective date of service connection based on 
a reopened claim is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r). 

Records show that the Veteran first claimed service 
connection for a personality disorder in August 1998.

Records received in December 1998 from the Veteran's treating 
physician reflect that the Veteran had been diagnosed with 
bipolar disorder in September 1996.

In May 1999, the RO denied the Veteran's original claim for 
service connection for a personality disorder and the Veteran 
appealed.  Based on the evidence of record and the Veteran's 
statements, the issue was then recharacterized as service 
connection for an acquired psychiatric disability.

Following further development of the evidence, the Board 
denied service connection for a psychiatric disability in 
January 2002.  The Veteran appealed the January 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a January 2003 Joint Motion for Remand, 
the parties moved to vacate the Board decision and remand the 
case to the Board.  The Court granted the motion.  
Thereafter, the case was returned to the Board.

Additional development was undertaken, consistent with the 
Court's order.  In a March 2006 decision, the Board granted 
service connection for a psychiatric disability, diagnosed as 
bipolar disorder.

In May 2006, the RO effectuated the Board's decision.  In so 
doing, the Board granted service connection, and awarded a 
compensable evaluation of 10 percent, effective from 
August 26, 1998, for a bipolar disorder.  

The Board notes that, prior to August 26, 1998-the date of 
receipt of the Veteran's original claim, the Veteran had not 
submitted any communication indicating an intent to apply for 
service connection for a psychiatric disability, which would 
constitute a pending claim.  38 C.F.R. § 3.155.   Hence, 
there was no pending claim prior to August 26, 1998, pursuant 
to which benefits could be granted.

Since the Veteran's original claim for service connection was 
received in 1998, more than one year following separation 
from service, as a matter of law, the effective date can be 
no earlier than the date of receipt of the claim.  38 C.F.R. 
§ 3.400(b). 

Accordingly, the proper effective date can be no earlier than 
the date of receipt of the claim for service connection-that 
is, August 26, 1998.  The same result is reached under the 
criteria for a claim to reopen, 38 C.F.R. § 3.400(r). 

Because the weight of the evidence is against the grant of an 
effective date earlier than August 26, 1998, reasonable doubt 
does not arise.  The claim for an effective date earlier than 
August 26, 1998, for the award of service connection for 
bipolar disorder is denied.


ORDER

An effective date earlier than August 26, 1998, for the award 
of service connection for bipolar disorder is denied. 


REMAND

The Veteran contends that his service-connected bipolar 
disorder is more severe than currently rated.  Consequently, 
he maintains that an initial disability rating greater than 
the currently-assigned 10 percent evaluation is warranted.

In April 2007, the Veteran was afforded a VA examination to 
evaluate the severity of his bipolar disorder.  The Veteran 
reportedly had discontinued taking his medications due to 
costs.  The examiner found that the Veteran's current 
symptoms had a moderate impact on his social functioning.  
During the May 2008 hearing, the Veteran and his sister 
described a greater level of disability resulting in 
occupational impairment as well.  The Veteran testified that 
he had not worked for several years, but that he previously 
had a number of different jobs, in which he quit because he 
could not get along with people.  

A veteran is entitled to a new VA examination when evidence 
indicates that the condition has worsened since the last 
evaluation.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Accord the Veteran an appropriate VA 
examination, for evaluation of the 
service-connected bipolar disorder.  All 
appropriate tests should be conducted.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner, and the 
examination report should note review of 
the file.  

All pertinent findings shown on 
evaluation should be noted in the 
examination report.  In addition, the 
examiner should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the Veteran's bipolar 
disorder, and an explanation of the 
meaning of the score.  

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected bipolar 
disorder from those of other psychiatric 
conditions.  However, if it is not 
medically possible to do so, the examiner 
should clearly so state, and indicate 
that the findings are with respect to the 
Veteran's overall psychiatric impairment. 

These specific findings are needed to 
rate the Veteran's disability in 
accordance with the rating schedule.  It 
is important that the examiner furnish 
the requested data.

2.  After ensuring that the requested 
actions are completed, re-adjudicate the 
remaining issue on appeal-entitlement to 
an initial disability rating in excess of 
10 percent for bipolar disorder.  In so 
doing, take into consideration all 
applicable rating criteria as well as 
staged ratings pursuant to Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If 
the benefit sought is not fully granted, 
furnish a supplemental statement of the 
case (SSOC) and then return the claims 
file to the Board, if otherwise in order.  

No action is required of the Veteran until he is notified by 
the RO or AMC; however, the Veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2008).  The Veteran 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 


______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


